Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a wireless induction power supply type light-up electric toothbrush including, in combination, the inductance coil holder (10) is provided with a handle emission inductance coil (12), and the handle emission inductance coil (12) is connected to the mainboard (3) through a lead; the toothbrush head cover plate (13) is upwards provided with a toothbrush head receiving inductance coil (15), the toothbrush head rod PCB (16) is connected to the toothbrush head receiving inductance coil (15) through a conduction metal sheet or a welding lead; and a toothbrush head support sealing ring (21) is superposed on the toothbrush head rod motor sleeve (19); an upper part of the toothbrush head rod (20) is provided with the toothbrush head (22).
These features are not disclosed or suggested by the prior of record. Claims 2-9 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Copeland et al. U.S. 2020/0179090 A1 discloses a brushing system with a rechargeable toothbrush and a charger. The toothbrush is charged by induction when prongs on the charger are engaged in an electrical wall outlet.
Kitagawa et al. U.S. 2018/0021117 A1 discloses an electric toothbrush and a charging stand for the electric toothbrush.
E.D. Fiedler U.S. 3,145,404 discloses an electric toothbrush.
Adachi U.S. 2014/0199651 A1 discloses an oral care apparatus including a care member; an orientation detection unit; an area estimation unit; a light source that emits light having a predetermined wavelength to which plaque reacts.
Hsuch U.S. 2006/0183071 A1 discloses a phototherapeutic toothbrush including a light source to generate phototherapeutic and bactericidal light to irradiate and cure the mouth surfaces and sterilize the bristle of brush head.
Hilscher et al. U.S. 2012/0198635 A1 discloses an electric toothbrush with a removable brush section having a transponder communicating with a handle portion of the toothbrush via a non-contacting inductive coupling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875